Citation Nr: 1640480	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to a disability rating in excess of 20 percent for internal derangement of the left knee.  

3.  Entitlement to a disability rating in excess of 10 percent for gonoarthritis of the left knee with scars.  

4.  Entitlement to a disability rating in excess of 10 percent for right knee instability.  

5.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis with limited motion and scars.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1979 and from April 1980 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  He failed to report for a Board hearing scheduled for June 2016, without good cause shown, and his hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(d).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's erectile dysfunction did not originate in service or for many years thereafter and is not related to any incident during active service.  

2.  The probative evidence of record reflects that the Veteran's internal derangement of the left knee at worst, is productive of moderate recurrent subluxation.  

3.  The probative evidence of record reflects that the Veteran's gonoarthritis of the left knee with scars at worst, is productive of subjective pain, stiffness, swelling, weakness, and locking, with objective findings of extension to 0 degrees with pain, flexion to 90 degrees with pain throughout and scars that are 1 centimeter (cm) circular, deep, stable and not painful; there have been no findings of additional limitation on repetitive motion.  

4.  The probative evidence of record reflects that the Veteran's right knee instability at worst, is productive of severe recurrent instability.  

5.  The probative evidence of record reflects that the Veteran's right knee osteoarthritis with limited motion and scars at worst, is productive of subjective pain, stiffness, swelling, weakness, and locking, with objective findings of extension to 0 degrees with pain, flexion to 90 degrees with pain throughout and scars that are 1 centimeter (cm) circular, deep, stable and not painful; there have been no findings of additional limitation on repetitive motion.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a disability rating in excess of 20 percent for internal derangement of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2015).

3.  The criteria for a disability rating of 30 percent, but not higher, for gonoarthritis of the left knee with scars have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DCs 5010, 5260 (2015).

4.  The criteria for a disability rating of 30 percent, but not higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5257 (2015).

5.  The criteria for a disability rating of 30 percent, but not higher, for Veteran's right knee osteoarthritis with limited motion and scars have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DCs 5010, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by August 2009 and November 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private and VA medical records, a VA examination and statements from the Veteran.  

The February 2010 VA examination reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria for the Veteran's bilateral knees.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was scheduled for VA examinations in March 2016, which he did not attend.  He was also scheduled for a video conference hearing before a member of the Board in June 2016, which he also did not attend.  To date, the Veteran has not provided any evidence or argument as to why he failed to report for the VA examination or Board hearing and has not provided any evidence as to whether he had good cause for failing to report for the examination or Board hearing.  The Board observes that the Veteran is homeless and last provided an address in Colorado in July 2015 as his most recent address.  The record reflects the Veteran has moved addresses several times and an address search reflects his most recent address was in Georgia.  All attempts to locate the Veteran at several of his most recent addresses, including at VA medical facilities where he had most recently sought treatment, have failed.  

Considering this facts and procedural history, to include VA's multiple attempts to locate the Veteran in order to further assist in this appeal,    the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for erectile dysfunction.  While the probative evidence of record, namely VA treatment records, demonstrates that the Veteran has a current diagnosis of erectile dysfunction, there is no evidence indicating that the current erectile dysfunction was incurred in or otherwise related to his active service.  

STRs demonstrate the Veteran was treated for groin and buttock pain on several occasions associated with a gunshot wound to the left thigh, which occurred prior to his active service.  In a June 1980 STR, the Veteran was treated for complaints of a three year old gunshot wound with the bullet still lodged inside him and he was diagnosed with rule out urinary tract infection.  In a September 1980 STR, he complained of increased pain toward the right inguinal region and a provisional diagnosis of "foreign body left thigh" was provided.  A subsequent September radiology report revealed findings of a bullet projecting over the left inferior ramus of the pubis, a normal bladder and normal male urethra.  A January 1981 STR reflects that the Veteran was treated for pain in the pelvis area where the bullet was still present from his prior gunshot wound.  A provisional diagnosis of foreign body in his pelvis, secondary to gunshot wound, was provided.  The STRs are absent of any complaints, treatment or findings of erectile dysfunction.  

Despite current diagnosis of erectile dysfunction, the Board observes that there is no probative medical evidence indicating this disability was incurred in or is otherwise related to the Veteran's active service.  In addition, the Veteran has not provided any lay statements indicating erectile dysfunction either began during his active service or has continued since that time.  

Although the Veteran was scheduled for VA medical examinations in March 2016, he failed to appear to his scheduled examinations without any evidence or argument as to why he failed to report or whether he had good cause for failing to report.  See 38 C.F.R. § 3.655.  As noted above, all attempts to locate and contact the Veteran at several of his most recent addresses, including at VA medical facilities where he had most recently sought treatment, have failed.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for erectile dysfunction is denied.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's left knee internal derangement and right knee instability are currently rated under 38 C.F.R. § 4.71a, DC 5257 (2015).  His left knee gonoarthritis with scars and right knee osteoarthritis with limited motion and scars and are currently rated under 38 C.F.R. § 4.71a, DC 5010. 
 
DC 5010 provides ratings for arthritis, due to trauma, and substantiated by x-ray findings.  Disabilities under this rating should be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The probative evidence of record, including the private and VA medical records and the February 2010 VA examination, demonstrates that the Veteran's internal derangement of the left knee at worst, is productive of moderate recurrent subluxation and his right knee instability at worst, is productive of severe recurrent instability.  The February 2010 VA examination demonstrating findings of marked instability of positive Lachman and McMurray testing on the right only, indicating this disability is severe.  February 2010 x-rays accompanying the February 2010 VA examination also demonstrated moderate lateral subluxation of the patella on the left knee.  

Therefore, these findings demonstrate a disability rating in excess of 20 percent is not warranted under DC 5257 for the Veteran's internal derangement of the left knee based on findings of moderate recurrent subluxation of the left knee.  38 C.F.R. § 4.71a.  The Board observes that, throughout the appeal period, there is no evidence indicating the Veteran has had severe recurrent subluxation or instability of the left knee and his current left knee subluxation has been characterized as moderate at worst.  Thus, a higher disability rating under DC 5257 is not warranted for internal derangement of the left knee.  

Additionally, a 30 percent disability rating is warranted under DC 5257 for the Veteran's right knee instability based on findings of severe recurrent instability of the right knee.  Id.  This is the maximum disability rating assignable under DC 5257.  Id.  

The probative evidence of record also reflects that the Veteran's gonoarthritis of the left knee with scars and right knee osteoarthritis with limited motion and scars at worst, were each productive of subjective pain, stiffness, swelling, weakness, and locking, with objective findings of extension to 0 degrees with pain, flexion to 90 degrees with pain throughout and scars that are 1 centimeter (cm) circular, deep, stable and not painful.  There have been no findings of additional limitation on repetitive motion for either knee, as noted in the February 2010 VA examination.  

The Board acknowledges the Veteran's complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  In this regard, the Board observes that, in the February 2010 VA examination, the Veteran's flexion in both the left and right knees ranged from zero (0) to 90 degrees with pain reported throughout the range of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In considering that pain was present throughout the Veteran's range of motion as reported in the February 2010 VA examination, the evidence indicates that pain began with the initial range of motion at 0 degrees in both knees.  Accordingly, the Board finds that a higher 30 percent disability rating is warranted for both the left knee and right knee under DC 5260.  38 C.F.R. § 4.71a.  This is the maximum disability rating assignable under DC 5260.  Id.  

The Board observes that, at no time during the period of the appeal, has the probative evidence of record demonstrated the presence of limitation of extension of either the left or right knee.  Thus, consideration of a higher disability rating under DC 5261, pertaining to limitation of extension, is not for application here.  

Although the VA medical evidence indicates that the Veteran was scheduled for a total right knee replacement, there is no indication in the subsequent medical treatment records that the right knee has undergone this procedure.  Accordingly, DC 5055 does not apply in this case.  Id.  

While scars are present on the bilateral knees, the Board observes that, as they are found to be 1 centimeter (cm), circular, deep, stable and not painful, they do not meet the criteria for separate compensable disability ratings.  38 C.F.R. § 4.118.  

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected left and right knee disabilities do not reflect findings of ankylosis, removal or dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5258, 5259, 5262 and 5263 do not apply.

Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The probative evidence of record does not demonstrate that his motion in either knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

Accordingly, the Veteran's internal derangement of the left knee more nearly approximates the 20 percent disability rating currently assigned under DC 5257 and this disability does not warrant a higher disability rating at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Finally, the Veteran's right knee instability more nearly approximates a higher maximum 30 percent disability rating under DC 5257, his gonoarthritis of the left knee with scars more nearly approximates a higher maximum 30 percent disability rating under DC 5260 and his right knee osteoarthritis with limited motion and scars also more nearly approximates a higher maximum 30 percent disability rating under DC 5260.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral knee disabilities are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral knee disabilities such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as a TDIU claim has been filed during the pendency of this appeal and is addressed in the remand below, further discussion of entitlement to TDIU is not required.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).



ORDER

Service connection for erectile dysfunction is denied.  

A disability rating in excess of 20 percent for internal derangement of the left knee is denied.  

A disability rating of 30 percent for gonoarthritis of the left knee with scars is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating of 30 percent for right knee instability is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating of 30 percent for right knee osteoarthritis with limited motion and scars is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.  Id.  In this case, the Veteran's left knee disabilities are assigned a 20 percent disability rating under DC 5257 and 30 percent disability rating under 5260.  Likewise, his right knee disabilities are assigned a 30 percent disability rating under DC 5257 and 30 percent disability rating under 5260.  Thus, in considering the Veteran's left knee disabilities arose from a common etiology and his right knee disabilities arose from a common etiology, he meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected disabilities.  Id.; see also 38 C.F.R. § 4.25.

In this case, the evidence demonstrates the Veteran has been homeless and incarcerated at times during the period of the appeal, however the probative evidence of record, including the February 2010 VA examination, does not reflect any findings related to his employment or employability as it relates to his service-connected disabilities.  Therefore, a VA medical opinion is necessary to determine the effect of the Veteran's service-connected disabilities on his employability. 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, the claims folder and a copy of this remand are to be made available to and reviewed by an appropriate specialist for review and comment on the impact of the Veteran's service-connected disabilities on his employability.   

The examiner is asked to comment on the impact of the Veteran's service-connected disabilities (including internal derangement of the left knee, gonoarthritis of the left knee with scars, right knee instability, right knee osteoarthritis with limited motion and scars and healed fracture of the left third metacarpal) in regard to his ability to maintain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of unemployability at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim for entitlement to TDIU in light of this and all other additional evidence.  If the claim is denied, send him (and his representative, if any at the time of the decision) a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


